Citation Nr: 0415084	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  94-31 402	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, as secondary to the service-connected amputations 
of bilateral lower extremities.

2.  Entitlement to service connection for a right hip 
disability, as secondary to the service-connected amputations 
of bilateral lower extremities.

3.  Entitlement to an evaluation greater than 10 percent for 
post-traumatic stress disorder (PTSD) for the period of time 
prior to October 14, 1997.

4.  Entitlement to an evaluation greater than 30 percent for 
PTSD for the period of time beginning October 14, 1997.

5.  Entitlement to a higher initial evaluation for chronic 
lumbosacral strain with degenerative changes, currently 
evaluated as 40 percent disabling.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1971.  The veteran's service personnel records reflect that 
he was awarded the Purple Heart medal and the Combat 
Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 1993 by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (Montgomery RO).  Subsequently, the 
claims folder was transferred to the VA Regional Office  in 
Atlanta, Georgia (Atlanta RO).

The U.S. Court of Veterans Appeals (Court) has held that 
unlike in claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, the Montgomery RO issued a rating 
decision in July 1993 which granted service-connection for 
PTSD and low back syndrome and assigned 10 and 20 percent 
evaluations, respectively.  The veteran appealed the ratings 
initially assigned these service-connected disabilities in 
this rating decision.  Hence, the issue of the proper 
evaluation to be assigned these disabilities from the time 
period beginning with the grant of original service 
connection is now before the Board, pursuant to the Court's 
holding in Fenderson.

In addition, the Board notes that while the service-connected 
PTSD and lower back condition were initially assigned 10 and 
20 percent evaluations, respectively, the veteran was 
subsequently granted a 30 percent evaluation for the service-
connected PTSD, in a September 2003 rating decision, and a 40 
percent evaluation for the lower back disability, now 
described as chronic lumbosacral strain with degenerative 
joint disease and left sciatica, in a December 1996 rating 
decision.  Nonetheless, as these increased ratings do not 
constitute a full grant of all benefits possible for the 
veteran's service-connected PTSD and lower back disability, 
and as the veteran has not withdrawn his claims, these issues 
concerning entitlement to increased ratings for the service-
connected disabilities are still pending.  See AB v. Brown, 6 
Vet. App. 35 (1993).

There are two periods of time at issue here:  from April 20, 
1993 to October 13, 1997, when the veteran's PTSD was 
evaluated as 10 percent disabling; and from October 14, 1997 
to the present, when the veteran's PTSD was evaluated as 30 
percent disabling.  Notwithstanding, as the Board must 
consider the proper evaluation to be assigned for the entire 
period of time, beginning with the grant of original service 
connection, pursuant to the Court's holding in Fenderson, 
supra, for purposes of analysis in the decision, below, the 
Board will initially discuss the time period under 
consideration, i.e., from April 20, 1993 to the present, as a 
single time period, despite the characterization of the issue 
on the title page of this decision.

In the July 1993 rating decision, the Montgomery RO also 
granted entitlement to service connection for hearing loss in 
the right ear.  In his March 1994 notice of disagreement, the 
veteran indicated he disagreed with the evaluation assigned 
his service-connected hearing loss.  Accordingly, the 
Montgomery RO identified the issue as on appeal in the April 
1994 statement of the case.  However, in his June 1994 
substantive appeal, the veteran stated that he wished to 
withdraw the issue regarding his hearing loss.  Thus, the 
veteran never perfected, nor intended to perfect, the appeal 
as to the issue of an increased evaluation for right ear 
hearing loss.

The issue of an increased evaluation for right ear hearing 
loss was continued on subsequent supplemental statements of 
the case.  Yet, while the veteran's representative identified 
the issue on recent, February 2004, VA Form 646, "Statement 
of Accredited Representative in Appealed Case," and March 
2004 Appellant's Brief, the veteran has not indicated that 
he, in fact, wishes to appeal this issue.  As the veteran 
stated explicitly in his substantive appeal that he wished 
not to appeal this issue, and as the representative's 
statements which mentioned the issue are not timely to 
perfect it, the Board finds this issue is not before it.

The issue of an increased evaluation for chronic lumbosacral 
strain with degenerative changes is the subject of a remand 
immediately following this decision.

This issue is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.  
Notwithstanding, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


FINDINGS OF FACT

1.  By a rating decision dated in September 2003, the Atlanta 
RO granted the veteran's claims for left and right hip 
disabilities, as secondary to the service-connected bilateral 
lower extremity amputations.

2.  There is no longer a controversy regarding the benefit 
sought as to the issues of entitlement to service connection 
for left and right hip disabilities, as secondary to the 
service-connected bilateral lower extremity amputations.

3.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claim addressed in this 
decision.

4.  The veteran's PTSD is shown to be productive of 
symptomatology that more nearly approximates a disability 
picture consistent with no more that considerable social and 
industrial impairment (under the old criteria) and no more 
than reduced reliability and productivity (under the new 
criteria) since the date of receipt of his claim for service 
connection for PTSD in April 1993.


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to service 
connection for left and right hip disabilities, as secondary 
to the service-connected bilateral lower extremity 
amputations.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 
C.F.R. § 20.101 (2003).  

2.  The criteria for an initial rating of 50 percent, and no 
greater, for PTSD have been met from the date of the 
veteran's claim in April 1993.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.14, 4.21, 4.126, 4.130, Diagnostic Code 
9411 (2003) and 4.130, 4.132 Diagnostic Code 9411 (1993-
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2003).

Concerning the issue of entitlement to service connection for 
left and right hip disabilities, as secondary to the service-
connected bilateral lower extremity amputations, the Board 
observes that the Atlanta RO granted entitlement to service 
connection for right hip strain and left hip strain, as 
secondary to the service-connected bilateral amputations of 
the lower extremities and use of prosthetic devices.  The 
veteran did not appeal the evaluations assigned.

As a result, the Atlanta RO's decision awarding service-
connection for his left and right hip disabilities, as 
secondary to the service-connected bilateral lower extremity 
amputations has fully resolved, and thus has rendered moot, 
the administrative claim on appeal to the Board.  Therefore, 
having resolved the veteran's claims in his favor, there is 
no longer a question or controversy remaining with respect to 
entitlement to service-connection for left and right hip 
disabilities, as secondary to the service-connected bilateral 
lower extremity amputations.  38 C.F.R. § 3.4 (2003).  Nor 
are any exceptions to the mootness doctrine present because 
the relief sought on appeal, the initial award of service-
connection for left and right hip disabilities, as secondary 
to the service-connected bilateral lower extremity 
amputations, has been accomplished without the need for 
action by the Board.  See, e.g., Thomas v. Brown, 9 Vet. App. 
269, 270 (1996); Hudgins v. Brown, 365, 367-68 (1995).  38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.

Accordingly, the issues of service connection for left and 
right hip disabilities, as secondary to the service-connected 
bilateral lower extremity amputations are dismissed.


Increased Evaluation for PTSD

VCAA

During the veteran's claim, the Veterans Claims Assistance 
Act (VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  The amendments became effective 
on November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to an evaluation in excess of 10 percent for the service-
connected PTSD prior to October 14, 1997, and in excess of 30 
percent for the service-connected PTSD beginning October 14, 
1997.  VA has complied with the notice and duty to assist 
provisions of the VCAA, and the veteran was advised by VA of 
the information required to substantiate his claim.  In this 
regard, the Board notes that collectively, the September 2003 
VCAA notification letter, April 1994 statement of the case, 
and December 1996 and September 2003 supplemental statements 
of the case provided the veteran with information regarding 
the evidence needed to substantiate his claim-in particular, 
what was required to meet the criteria for a higher 
evaluation for his service-connected PTSD-and informed him 
of what VA had done and would do to obtain evidence for his 
claim.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
To warrant a higher evaluation for his PTSD, the veteran 
needed to show that his PTSD was productive of definite 
social and industrial impairment, considerable social and 
industrial impairment, severe social and industrial 
impairment, or total social or industrial impairment, or an 
inability to obtain or retain employment, under the old 
criteria.  Under the new criteria, the veteran needed to show 
that his PTSD rendered him occupationally and socially 
impaired with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks; occupationally and socially impaired with reduced 
reliability and productivity occupationally and socially 
impaired with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood; or 
that it rendered him totally occupationally and socially 
impaired, under the new criteria.  Additionally, in the 
September 2003 VCAA letter and September 2003 supplemental 
statement of the case the veteran was given specific 
information with respect to the changes in the law pursuant 
to the VCAA, as well as to the new VA duties to assist under 
the VCAA.  The veteran was also given the opportunity to 
identify additional relevant evidence that might substantiate 
his claim.  The veteran and his representative have provided 
additional argument and comment.  The veteran has declined to 
offer additional evidence, and has not identified any further 
evidence in existence.  The Atlanta RO has obtained VA 
treatment records dated from October 1997 to June 2003.  In 
an April 1996 VA examination, the veteran indicated he was 
receiving treatment from the Veteran's Center.  Two statement 
proffered by his treating counselor at the Veterans Center 
are of record, dated in December 1995 and November 1997.  In 
addition, the veteran was provided VA examinations for his 
PTSD in May 1993, April 1996, and July 2003.

The Board is not aware of the existence of additional 
relevant evidence in connection with the claim on appeal.  

In light of the foregoing, the Board finds that the Atlanta 
RO has notified the veteran of the evidence needed to 
substantiate his claim for a higher initial evaluation for 
his PTSD.  The Atlanta RO has also obtained and fully 
developed all relevant evidence necessary for an equitable 
disposition.

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, that letter did not specify a time 
within which the veteran was required to respond.  See 
38 U.S.C.A. § 5103(b) (West 2002).  An amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. 
§  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
Court discussed the statutory requirement in 38 U.S.C.A. § 
5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  Satisfying the strict 
letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant has been provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer or before a Veterans Law Judge at the RO or in 
Washington, DC.  He was provided with notice of the 
appropriate laws and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  The veteran was not prejudiced because he 
does not, as the Court noted in Pelegrini, have to "overcome 
an adverse determination."  There is no final adverse 
determination of his claim.  The Board does a de novo review 
of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

The Board also observes that, in Pelegrini, the Court held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By various informational 
letters, a statement of the case and supplemental statement 
of the case, and their accompanying notice letters, VA 
satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Hence, notwithstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case regarding the issue of 
entitlement to an increased evaluation for PTSD, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and he was not 
prejudiced by any defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided, as a 
result of a Board remand, by the AOJ prior to the transfer 
and the last certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003).  As such, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.



Increased Evaluation Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson, supra.  

The Rating Schedule directs that in evaluating the severity 
of mental disorders under the diagnostic criteria 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (2003).

In the present case, the Montgomery RO granted service 
connection for PTSD in an July 1993 rating decision based on 
the evidence then of record, which included service medical 
and personnel records, and a VA examination report dated in 
May 1993.  

Service medical and available personnel records show that the 
veteran served in Vietnam with E Trp 17th Calvary, 173rd ABn.  
His military occupational specialty was in 11D20, Armored 
Airborne.  While standing on a half track in Vietnam in 
August 1970, he sustained multiple fragment wounds to both 
lower extremities and the buttocks, and perforation of both 
tympanic membranes when an enemy rocket hit the vehicle and 
exploded.  He sustained traumatic amputation of the left foot 
and a below the knee amputation on the right, for which he 
has been service-connected since his separation from active 
service.  He was awarded the Purple Heart Medal and the 
Combat Infantryman Badge.

The May 1993 examination report was conducted without the 
claims file for review.  The veteran reported that in the 
last two or three years he felt he had changed, and was 
having problems with himself, at home.  He found he had less 
patience and tolerance; he was having problems getting to 
work and, once there, listening to his clients' issues.  He 
found himself remembering more about Vietnam and the 
experiences he had experienced there.  He said his wife 
noticed he was more moody and asked him to talk about what 
was bothering him, but he said he told her she wouldn't 
understand.  He said he had periods of depression, and that 
he couldn't sleep for more than two or three hours.  When he 
did sleep, he has nightmares about his Vietnam experiences-
the injuries, the dead, and that one could not trust anyone 
there:  little kids had grenades and would throw them.  He 
reported he remains married to his wife of 22 years, and they 
have three children:  9, 13, and 15.  They are in the process 
of buying a home together.  He expressed enjoying golf as a 
hobby, and speaking to children about injuries and prosthetic 
devices.  He reported he remains employed as a veterans' 
services organization representative.  The examiner observed 
the veteran to present as neatly dressed with a pleasant and 
forthright manner.  Associative processes were normal, and 
mood was somewhat depressed.  Sensorium was intact, and no 
delusions or hallucinations were elicited.  The examiner 
diagnosed PTSD, and noted that the veteran was competent.  No 
clinical tests were conducted.

In the July 1993 rating decision, the Montgomery RO assigned 
a 10 percent evaluation for PTSD, effective in April 1993, 
which is the month in which the veteran's claim for service 
connection was received.

The veteran appealed the evaluation assigned his PTSD.  
During the pendency of his appeal, he informed the RO that he 
had retired from his job due to the stress involved, and that 
he was receiving counseling from the local Veterans Center.  
Two statements from his Veterans Center Counselor, Frank 
Nelson, M.S.W., dated in December 1995 and November 1997, are 
of record.  The veteran underwent additional examination in 
April 1996 and July 2003.  In addition, VA treatment records 
were obtained, dated from October 1997 to June 2003.

The December 1995 statement proffered by Mr. Nelson, the 
veteran's counselor, notes that the counselor was treating 
the veteran weekly for significant sleep disturbance with 
nightmares, flashbacks, and emotional numbing.  He indicated 
that the veteran reported difficulty controlling his anger, 
as well.

The April 1996 VA examination report reflects additional 
subjective complaints of crying spells and angry outbursts.  
He reported increased impatience and inability to deal with 
people to the extent that he had submitted his request for 
retirement at work, after 23-1/2 years on the job.  He 
further reported continuing and increased difficulty 
sleeping, nightmares, and depression nightly.  He said he 
remained married to his wife of 25 years, with whom he has 3 
children.  He stated that he spent most of his time at home, 
taking over his wife's duties.  The examiner observed the 
veteran to present as neatly dressed and sturdily built.  He 
entered easily into conversation and exhibited normal thought 
processes without delusions or hallucinations.  His mood was 
depressed, but sensorium was intact.  The examiner diagnosed 
PTSD, and noted that the veteran was competent.

In a November 1997 statement, the veteran's counselor, Mr. 
Nelson, further described the veteran's symptomatology.  The 
counselor enumerated additional stressors that the veteran 
remembers from his active duty in Vietnam, including deaths 
of other soldiers and exposure to numerous mortar and rocket 
attacks.  He explained that the veteran re-experiences these 
traumatic events persistently, and that he experienced 
recurrent and intrusive thoughts of his wounding as well.  
Nightmares occurred four to five nights per week, and had 
worsened in intensity to the extent that the veteran tried to 
avoid sleep.  The sleep deprivation exacerbated his 
accompanying depression.  He noted that the veteran further 
endorsed symptoms of intense psychological distress at 
exposure to events symbolizing his traumatic experiences, 
such as movies or television shows portraying helicopters, 
ambulances, and medics; Vietnam movies; Asian people; and 
crowded places.  The veteran exhibited avoidance, diminished 
interest in significant activities previously found 
pleasurable, detachment and estrangement from others; 
restricted range of affect; a sense of foreshortened future; 
angry outbursts; irritability; and hypervigilance.  The 
veteran reported that his wife observed he had changed from a 
person who was happy-go-lucky, carefree, and caring to a 
person who didn't give a damn.  The counselor noted that the 
veteran met the criteria for severe, chronic PTSD, opining 
that condition was disabling both vocationally and socially, 
and his prognosis was poor.  The counselor also opined that 
the veteran's employment aggravated his symptoms.

In June 2003, the Atlanta RO received VA treatment records 
from October 1997 to June 2003.  The medical records reflect 
regular treatment, including with prescribed medications, for 
PTSD symptoms including major depression, sleeplessness, 
nightmares, flashbacks, intrusive memories, avoidance 
symptoms including numbing, and exaggerated startle response.  
The veteran was observed throughout to be well-kempt in 
appearance with appropriate affect.  His mood was found to be 
sometimes up, sometimes down, but overall okay.  He exhibited 
no suicidal or homicidal ideations, no auditory or visual 
hallucinations, delusions, or other psychotic symptoms.  
Speech was organized.  The veteran reported some difficulty 
initially with his prescribed medication and again, when they 
were changed; however, in general, he expressed that they 
helped him sleep and helped him cope with his nightmares.  
The examiner diagnosed chronic PTSD throughout, and major 
depression beginning in October 1997.  In May 1999, however, 
the examiner noted that the veteran's PTSD was stabilized by 
prescribed medications.  Thereafter, the remainder of these 
treatment records show the veteran was in general found to be 
stable and/or to experience alleviation of symptoms with 
prescribed medications.  Assigned global assessments of 
functioning (GAF) are recorded as 60 from February 1999 
through April 2002 and as 55 from July 2002 to January 2003.  

In July 2003, the veteran underwent another VA examination 
for PTSD.  The veteran reported continued, persistent 
problems with nightmares, flashbacks, irritability and anger, 
and hypervigilance.  He reported additional symptoms of 
nightsweats, inability to take any kind of pressure, 
difficulty trusting people, and suicidal thoughts in the past 
with none currently.  Concerning his social and occupational 
history, he stated that he remains married to his wife of 32 
years with whom he has 3 grown daughters.  He continues to 
live with his wife, his 23 year old daughter who has cerebral 
palsy, and his 7 year old granddaughter.  He indicated that 
he is now retired from his job and does not work.  The 
examiner observed the veteran to present as casually dressed 
and groomed, cooperative, alert, and oriented to person, 
place and time.  His mood was emotionally withdrawn, however, 
and his affect was constricted.  Speech was coherent, but 
thought processes were tangential and circumstantial and the 
examiner noted he was paranoid and experienced panic attacks.  
The veteran exhibited no suicidal or homicidal ideations, no 
obsessive or ritualistic behavior, and not hallucinations or 
other psychotic symptoms.  Memory was intact, and impulse 
control was adequate.  Judgment and insight were found to be 
fair.  The examiner diagnosed chronic PTSD and assigned a GAF 
of 50.  The examiner noted that the veteran performed his own 
acts of daily living and handled his own finances.

Based on the above evidence, in September 2003, the Atlanta 
RO assigned a 30 percent evaluation, effective in October 
1997.  The October 1997 effective date was predicated on the 
October 14, 1997 VA treatment entry showing prescription of 
Paxil for depression.  The 30 percent evaluation has been 
confirmed and continued to the present.

The Montgomery RO assigned the original 10 percent evaluation 
under rating criteria in effect on and before November 6, 
1996.  The Rating Schedule then directed that a 30 percent 
disability evaluation was warranted for PTSD when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and that 
the psychoneurotic systems manifested resulted in such 
reduction initiative, flexibility, efficiency and reliability 
levels as to produce definite impairment.  A 50 percent 
evaluation was warranted when there was considerable 
impairment in the veteran's ability to establish or maintain 
effective or favorable relationships with people and that his 
reliability, flexibility, and efficiency levels be so reduced 
by reason of his psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the veteran's ability to establish and maintain 
effective or favorable relationships with people be severely 
impaired and the psychoneurotic symptoms be of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, the veteran's symptoms 
are totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Codes 9411 
(1993-1996).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Rating Schedule applicable to psychiatric 
disabilities.  Under the amended Rating Schedule, a 30 
percent disability evaluation is awarded for PTSD which is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
period of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  A 50 percent disability evaluation is warranted for 
PTSD which is productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (1996-2003).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM-IV), a GAF score of 31 to 40 
is illustrative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; a child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF score 
of 41 to 50 is representative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 reflects moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but the individual generally functions pretty 
well, and has some meaningful relationships.  A GAF score of 
71 to 80 shows that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  The Court, in Carpenter v. Brown, 8 Vet. App. 
240 (1995), recognized the importance of the GAF score and 
the interpretations of the score.

The General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal.  See VAOPGCPREC 3-2000.  As the RO has considered the 
veteran's claims for PTSD under the former and revised 
criteria, there is no prejudice to the veteran in the Board 
doing likewise, and applying the more favorable result.

As noted above, in the introduction, the time period under 
consideration in this appeal is from the grant of service 
connection, effective April 20, 1993, to the present.  See 
Fenderson, supra.  The veteran is currently assigned a 10 
percent evaluation from the time period prior to October 14, 
1997, and a 30 percent evaluation, beginning October 14, 
1997.

After review of all the medical evidence in the present case, 
the Board concludes that the new rating criteria are no more 
favorable to the veteran than the prior criteria, and that 
the veteran meets the criteria for a 50 percent evaluation, 
and no greater, under both criteria, from the date of the 
receipt of the veteran's claim for service connection in 
April 1993.

The Board finds that the medical evidence of record, 
throughout, shows clinical manifestations of recurring, 
persistent re-experiencing of the veteran's experiences in 
Vietnam, including the deaths of others and the events that 
resulted in his wounds and subsequent double amputations; 
frequent, recurring nightmares and flashbacks with 
accompanying avoidant activity that resulted in chronic sleep 
deprivation; major depression; restricted and constricted 
affect; impatience, irritability and inability to deal with 
or trust others that culminated in his retirement from work; 
detachment and estrangement from others; avoidance; and angry 
outbursts.  Treatment records reflect that the veteran was, 
after a time, stabilized on a regiment of prescribed 
medication, but that he continued to require weekly treatment 
for his symptoms.  Even while stabilized, his treating 
physician assigned GAFs of 55 and 60; the veteran continued 
to report symptoms of chronic, recurrent nightmares, and 
intrusive memories in addition to continuing flashbacks, 
avoidance including numbing, and exaggerated startle 
response.  Socially, the veteran continued to live with his 
wife and family, but noted that his wife observed him to have 
exhibited changed behavior-becoming a person who didn't give 
a damn where he had once been happy-go-lucky, carefree, and 
caring.  And he expressed these changes in his relationships 
at work as well, noting that he had become impatient, angry, 
and just couldn't cope any longer with the stress.

After review of the entire record, the Board finds that the 
veteran's reported symptoms, as observed by his VA physician, 
VA examining physicians, and his Veterans Center counselor, 
are productive of considerable social and occupational 
impairment, under the old criteria, and render the veteran 
occupational and social impaired with reduced reliability and 
productivity under the new criteria.

As noted above, higher, 70 and 100 percent evaluations, are 
potentially available under both the old and new criteria for 
the veteran's service-connected PTSD.  However, after review 
of the medical evidence, the Board finds that these criteria 
are not met.

First, the Board notes that the veteran, throughout, has 
maintained his relationship with his wife and family.  He has 
remained married to the same woman for 32 years, and lives 
with her and is 23 year old daughter and 7 year old 
granddaughter.  In April 1996, he reported he tendered his 
resignation from work after 23-1/2 years, because he could no 
longer deal with people.  However, he also noted that he 
remains at home and has taken over many of his wife's duties 
there.  Thus, the Board finds that he remains productive, 
albeit in a less stressful environment and among people that 
he knows.  And, although he indicates his wife has seen a 
change in him, he has not reported, nor have his treating 
medical health care professionals observed, that he has 
withdrawn from his family to the extent that his is no longer 
functioning appropriately there.  Rather, he reported in May 
1993 that they were buying a home together, in April 1996 
that he had taken over his wife's duties at home, and in July 
2003 that he continues to live with his family.  Moreover, VA 
treatment records reflect no complaints of intermittent or 
ongoing difficulty with his family.  Rather, in January 2003 
he reported that he and his wife were reorganizing and 
cleaning the house, and that he was staying busy.

Second, while the veteran's counselor notes that the 
veteran's employment aggravated his PTSD symptoms in November 
1997 and that he has sustained occupational and social 
impairment as a result, nowhere in the medical evidence is 
the veteran found to be unemployable.  Rather, he has 
consistently been found to be competent and capable of taking 
care of himself.  In addition, it is noted that the veteran 
did not apply for retirement until April 1996, at which time 
he noted he had assumed his wife's duties at home.

Third, it is noted that the July 2003 VA examination report 
reflects that the veteran reported having suicidal thought in 
the past, although not currently.  In addition, the examiner 
observed the veteran's speech to be tangential and 
circumstantial, and the veteran to exhibit paranoia.  The new 
criteria notes symptoms such as suicidal ideation, illogical, 
obscure or irrelevant speech, and near continuous panic as 
symptoms that can be productive of occupational and social 
impairment with deficiencies in most areas.  Nonetheless, 
these symptoms alone are not sufficient to warrant a higher, 
70 percent evaluation.  These manifestations notwithstanding, 
the medical evidence, overall, portrays a disability picture 
involving symptoms productive of no more than considerable 
industrial and social impairment and occupational and social 
impairment with no more than reduced reliability and 
productivity.  For example, VA treatment records, compiled 
weekly from October 1997 through June 2003, reflect that the 
veteran, overall, presented with appropriate affect, no 
suicidal or homicidal ideations, and no hallucinations, 
delusions or other psychotic symptoms as would be expected 
under either the old or the new criteria to warrant higher 
evaluations.  The veteran was not observed to exhibit near 
continuous panic or depression such as to warrant him unable 
to function independently.  Rather, he has consistently been 
found to be competent and, in July 2003, the examiner 
specifically found him capable of carrying out his own 
activities of daily living.  Treatment records further show 
the veteran's speech to be, overall, organized.  There are no 
findings of illogical, obscure, or irrelevant speech.  
Moreover, as described above, the treatment records reflect 
that the veteran has been stabilized on his prescribed 
medication.  There is simply no indication of manifestations 
that would warrant higher, 70 or 100 percent evaluations, 
under either the old or the new criteria.  For example, the 
veteran has not been found to exhibit severe impairment in 
establishing or maintaining social or industrial 
relationships, that all but the most intimate contacts are 
adversely affected or that he is virtually isolated in the 
community, symptoms bordering on gross repudiation of 
reality, or severe or demonstrable inability to obtain or 
retain employment; nor has he been found to exhibits such 
other symptoms as deficiencies in judgment or thinking, 
obsessional rituals interfering with routine activities, 
spatial disorientation, neglect of personal hygiene, 
persistent delusions or hallucinations, grossly inappropriate 
behaviors, or persistent danger of hurting self or others.

Finally, the Board notes that the veteran has consistently 
been assigned a GAF of 55 or above until recently.  
Specifically, VA treatment records show that he was assigned 
a GAF of 60 until April 2002.  In July 2002 and to January 
2003, he was assigned a GAF of 55.  His VA examination report 
in July 2003 reflects a GAF of 50.  The Board observes that a 
GAF score of 51 to 60 reflects symptoms that are moderate in 
severity (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

The medical evidence as a whole, including the treatment 
records and VA examination reports, reflects that the veteran 
has clearly been observed to exhibit symptoms of his PTSD 
that are disabling.  After careful review of the medical 
evidence, the Board finds that the disability picture 
presented is productive of symptomatology attributable to 
PTSD that is productive of no more than considerable 
industrial and social impairment, and that renders the 
veteran occupationally and socially impaired with no more 
than reduced reliability and productivity, beginning at the 
date of receipt of the veteran's claim in April 1993.  

After consideration of the evidence, the Board finds that the 
criteria for a rating of 50 percent, and no greater, for the 
service-connected PTSD is met, effective at the time of the 
veteran's claim for service connection for this disability in 
April 1993.  After consideration of the evidence, the Board 
finds that the criteria for a rating of 50 percent is met.  
38 C.F.R. § 3.102, 4.7.  The Board has considered whether it 
is appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra, however, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 50 percent 
evaluation from the date of his claim.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Here, the Board finds no 
evidence of an exceptional disability.  Treatment records do 
not show that he has required frequent treatment or 
hospitalization for his service-connected PTSD.  Moreover, VA 
examination reports and treatment records do not show that he 
has ever been found to be incompetent, unable to handle his 
own affairs, or has trouble with acts of daily living.  
Finally, while the veteran has indicated his PTSD symptoms 
have render him unable to handle the stress of his job, and 
that he retired after 23-1/2 years of employment, the medical 
evidence simply does not show that he has ever been found to 
be unemployable.  Rather, these records show he continues to 
function at home, taking on his wife's duties, and that he 
maintains effective, albeit impaired, functionality in these 
relationships.  Hence, the evidence cannot establish that the 
service-connected PTSD, alone, interferes markedly with his 
employment so as to make application of the schedular 
criteria impractical.  Hence, as a whole, the evidence does 
not show that the impairment resulting solely from the PTSD 
warrants extra-schedular consideration.

Accordingly, the Board concludes that the impairment 
resulting from this disability is adequately compensated by 
the 50 percent evaluation herein assigned.


ORDER

The appeals concerning entitlement to service connection for 
left and right hip disabilities, as secondary to the service-
connected bilateral lower extremity amputations are 
dismissed.

An initial evaluation of 50 percent, and no greater, for the 
service-connected PTSD is granted, effective from April 20, 
1993, the date the veteran's claim for service connection was 
received, subject to the provisions governing the payment of 
monetary benefits. 


REMAND

As above noted, the veteran also seeks entitlement to a 
higher initial evaluation for his lower back disability.

Private medical evidence dated in November 1997 reflects that 
the veteran complained of severe sciatic pain in the left 
lumbosacral region radiating into gluteal region and 
posterior thigh.  Clinical testing revealed osteophytic/disc 
complex (mild at L2-3 and L3-4) and facet joint arthrosis at 
L5-S1.  The physician, Linda Force, D.C., determined that the 
veteran experienced sciatic in the left lumbosacral region 
radiating down into the posterior thigh, complicated by 
osteoarthritis.

In an April 1996 VA examination report, the VA examiner 
diagnosed left sciatica as well as degenerative joint disease 
of the lumbar spine with restricted mobilities.

The Board notes that when the Montgomery RO increased the 
evaluation assigned this disability to 40 percent, 
accomplished by a December 1996 rating decision, it also 
changed the description of the disability to chronic 
lumbosacral strain with degenerative joint disease and left 
sciatica.  Thus, it would appear that a consideration of the 
applicability of Diagnostic Code 5293 is appropriate, in 
addition to consideration of whether higher initial 
evaluations may be warranted under other diagnostic codes 
associated with back symptomatology.

During the pendency of the veteran's appeal, there have been 
changes to the criteria governing the evaluation of spine 
disabilities.  The VA issued revised regulations concerning 
the sections of the Rating Schedule that deal with 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  And, recently, VA further revised the 
rating criteria to provide a new General Rating Formula for 
Diseases and Injuries of the Spine.  See 68 Fed. Reg. 51454-
51458 (August 27, 2003).    The RO has not yet had the 
opportunity to evaluate the veteran's lower back disability 
under this revised criteria.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in DAV v. Sec'y of VA, 327 
F.3d 1339 (Fed. Cir. 2003) invalidated the Board's ability to 
cure VCAA deficiencies.  Therefore a remand is required in 
this appeal so that additional development may be undertaken 
in order to fulfill the Department's duty to assist the 
appellant with his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The Atlanta RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
remaining issues on appeal.

2.  The Atlanta RO should request that 
the veteran identify all VA and non-VA 
health care providers who have treated 
the veteran for his service-connected 
lower back disability since 1992.  The 
Atlanta RO should procure duly executed 
authorization for the release of private 
medical records.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The Atlanta RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for service 
connected lower back disability .  In 
particular, the Atlanta RO should request 
any and all records of treatment, 
including all hospital and clinical 
records, accorded the veteran from VA 
Medical Centers (MCs) in Decatur and 
Atlanta, Georgia, and Montgomery, Alabama 
from 1992 to the present that are not 
already of record.

4. When the above development has been 
completed, the Atlanta RO should make 
arrangements to afford the veteran VA 
examinations by appropriate specialists 
to determine the nature and extent of his 
service-connected lower back disability.  
All indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  The claims folder, including 
all newly obtained evidence, must be sent 
to the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
his service-connected lower back 
disability.
?	Describe any current symptoms and 
manifestations attributed to his 
service-connected lower back.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all lower back pathology 
identified.

5.  After receipt of any and all newly 
acquired evidence, the Atlanta RO should 
again review the veteran's claims folder 
for a higher initial evaluation for his 
service connected lower back disability, 
including consideration of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. §§ 4.40, 4.45. all revised 
regulations governing the evaluation of 
the musculoskeletal system, diseases and 
injuries of the spine, including 
intervertebral disc syndrome.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) 
and 68 Fed. Reg. 51454-51458 (August 27, 
2003), 38 C.F.R. § 4.71(a) Diagnostic 
Codes 5285 through 5295 (prior to 2003) 
and Diagnostic Codes 5235 through 5243 
(2003).

If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  
38 C.F.R. § 3.655 (2003).  The Board intimates no opinion as 
to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



